 
 
I 
108th CONGRESS
2d Session
H. R. 5427 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2004 
Mr. Chandler introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To clarify that State tax incentives for business investment in equipment and facilities are a reasonable regulation of commerce and are not an undue burden upon interstate commerce. 
 
 
1.Short titleThis Act may be cited as the Jobs Investment Act of 2004. 
2.State tax incentives for investment in the acquisition, construction, installation, and rehabilitation of improvements, real estate, fixtures, equipment, and facilities 
(a)In generalA State may provide to any entity— 
(1)a credit against any tax or fee owed to the State under a State law; or 
(2)any other tax incentive, determined by the State to be appropriate, in an amount calculated under a formula determined by the State, for investment in the acquisition, construction, installation, and rehabilitation of improvements, real estate, fixtures, equipment, and facilities located in the State by the entity that receives such credit or such incentive. 
(b)Effect on interstate commerceAny action taken by a State in accordance with this section with respect to a tax or fee payable, or incentive applicable, for any period beginning after the date of the enactment of this Act shall— 
(1)be considered to be a reasonable regulation of commerce; and 
(2)not be considered an undue burden in interstate commerce or otherwise impair, restrain, or discriminate against interstate commerce. 
 
